FILE COPY




                               No. 07-14-00430-CR

In re Hector Madrid, Relator           §      Original Proceeding
                                       §
                                       §      January 6, 2015

                                       §
                                              Opinion Per Curiam
                                       §



                                JUDGMENT


      Pursuant to the opinion of this Court dated January 6, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of habeas corpus is hereby

dismissed.

                                     oOo